
	

114 HR 3845 IH: Crop Insurance Restoration Act
U.S. House of Representatives
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3845
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2015
			Mr. Young of Iowa introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to repeal the changes regarding the Standard Reinsurance
			 Agreement enacted as part of the Bipartisan Budget Act of 2015.
	
	
 1.Short titleThis Act may be cited as the Crop Insurance Restoration Act. 2.Standard Reinsurance AgreementSection 508(k)(8) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(8)), as amended by section 201 of the Bipartisan Budget Act of 2015, is further amended—
 (1)in subparagraph (A), by striking shall renegotiate and all that follows through the end of clause (ii) and inserting may renegotiate the financial terms and conditions of each Standard Reinsurance Agreement once during each period of 5 reinsurance years after the 2015 reinsurance year.;
 (2)in subparagraphs (C) and (F), by striking subparagraph (A)(ii) each place it appears and inserting subparagraph (A); and (3)by striking subparagraph (E).
			
